Case 2:12-cv-09012-AB-FFM Document 561-3 Filed 11/12/19 Page 1 of 11 Page ID
                                 #:20357

  1    JENNIFER PASQUARELLA (SBN 263241)
         jpasquarella@aclusocal.org
  2    JESSICA KARP BANSAL (SBN 277347)
        jbansal@aclusocal.org
  3    MOHAMMAD TAJSAR (SBN 280152)
        mtajsar@aclusocal.org
  4    ZOË MCKINNEY (SBN 312877)
        zmckinney@aclusocal.org
  5    JORDAN WELLS, pro hac vice
        jwells@aclusocal.org
  6    SYLVIA TORRES-GUILLÉN (SBN 164835)
        storres-guillen@aclusocal.org
  7    ACLU FOUNDATION OF SOUTHERN CALIFORNIA
       1313 W. 8th Street
  8    Los Angeles, CA 90017
       Phone: (213) 977-9500
  9    Facsimile: (213) 977-5299
 10    Attorneys for Plaintiffs
       (continued on next page)
 11
 12                      UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 13                           WESTERN DIVISION
 14
 15     DUNCAN ROY; et al.,                     Case No. CV 12-09012 AB (FFMx)
                                                Consolidated with:
 16                    Plaintiffs,              Case No. CV 13-04416 AB (FFMx)
        vs.
 17                                             Honorable André Birotte Jr.
        LOS ANGELES COUNTY SHERIFF’S
 18     DEPARTMENT; et al.,                     DECLARATION OF JENNIFER
                                                PASQUARELLA
 19
                     Defendants.
 20     _________________________________
 21
        GERARDO GONZALEZ; et al.,
 22
                      Plaintiffs,
 23
        vs.
 24
        IMMIGRATION AND CUSTOMS
 25     ENFORCEMENT; et al.,
 26                   Defendants.
 27
 28
Case 2:12-cv-09012-AB-FFM Document 561-3 Filed 11/12/19 Page 2 of 11 Page ID
                                 #:20358

  1    BARRETT S. LITT (SBN 45527)
        blitt@kmbllaw.com
  2    LINDSAY B. BATTLES (SBN 262862)
        lbattles@kmbllaw.com
  3    KAYE, MCLANE, BEDNARSKI, & LITT
       975 East Green Street
  4    Pasadena, California 91106
       Telephone: (626) 844-7660
  5    Facsimile: (626) 844-7670
  6    CHRIS NEWMAN (SBN 255616)
        newman@ndlon.org
  7    NATIONAL DAY LABOR ORGANIZING NETWORK
       1030 S. Arroyo Pkwy, Suite 106
  8    Pasadena, CA 91105
       Telephone: (626) 799-2160
  9    Facsimile: (626) 799-3560
 10    MARK M. FLEMING, pro hac vice
        mfleming@heartlandalliance.org
 11    RUBEN LOYO, pro hac vice
        rloyo@heartlandalliance.org
 12    NATIONAL IMMIGRANT JUSTICE CENTER
       208 S. LaSalle Street, Suite 1300
 13    Chicago, IL 60604
       Telephone: (312) 660-1628
 14    Facsimile:(312) 660-1505
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:12-cv-09012-AB-FFM Document 561-3 Filed 11/12/19 Page 3 of 11 Page ID
                                 #:20359

  1                 DECLARATION OF JENNIFER PASQUARELLA
  2    I, Jennifer Pasquarella, hereby declare:
  3
             1.     I make this declaration based on my own personal knowledge and if
  4
       called to testify I could and would do so competently as follows:
  5
  6          2.     I am a senior staff attorney and director of immigrants’ rights for the
  7    ACLU of Southern California. I am one of the attorneys for the Plaintiffs in this
  8    matter.
  9          3.     On October 29, 2019, I received information from Jean Costanza, a
 10    Deputy Alternate Public Defender, in the Alternate Public Defender’s (“APD”)
 11    office of Los Angeles County. She informed me that as of that date, there were
 12    22 APD clients in custody with immigration detainers. Of those, seven of them
 13    were based on databases only (the third check box on the form).
 14
             4.     Attached hereto as Exhibit A are redacted copies of the seven
 15
       database-only detainers. Each one was issued by the PERC.
 16
 17          5.     I located information about all except one of these individuals
 18    through the Los Angeles Sheriff’s Department’s (“LASD”) inmate search
 19    website and determined that six of them are still in LASD custody, while one was
 20    released after Ms. Constanza contacted me.
 21
             6.     I declare under penalty of perjury of the laws of the State of
 22
       California and the United States that the foregoing is true and correct. Executed
 23
       the 12th day of November in Los Angeles, California.
 24
 25
 26
                                                      _______________
 27
                                                      Jennifer Pasquarella
 28


                                                  1
Case 2:12-cv-09012-AB-FFM Document 561-3 Filed 11/12/19 Page 4 of 11 Page ID
                                 #:20360




                          Exhibit A
Case 2:12-cv-09012-AB-FFM Document 561-3 Filed 11/12/19 Page 5 of 11 Page ID
                                 #:20361
Case 2:12-cv-09012-AB-FFM Document 561-3 Filed 11/12/19 Page 6 of 11 Page ID
                                 #:20362
Case 2:12-cv-09012-AB-FFM Document 561-3 Filed 11/12/19 Page 7 of 11 Page ID
                                 #:20363
Case 2:12-cv-09012-AB-FFM Document 561-3 Filed 11/12/19 Page 8 of 11 Page ID
                                 #:20364
Case 2:12-cv-09012-AB-FFM Document 561-3 Filed 11/12/19 Page 9 of 11 Page ID
                                 #:20365
Case 2:12-cv-09012-AB-FFM Document 561-3 Filed 11/12/19 Page 10 of 11 Page ID
                                 #:20366
Case 2:12-cv-09012-AB-FFM Document 561-3 Filed 11/12/19 Page 11 of 11 Page ID
                                 #:20367
